DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both a cooling cylinder and another component as can be seen from Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: outlet line 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of legal phraseology such as “comprises”. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities:
The recitation of “a material” (claim 1, line 11) is believed to be --the material--.
The recitation of “refrigerant” (claim 10) is believed to be --refrigerant.--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “refrigeration unit”. According to applicant’s disclosure, the refrigeration device 102 may be an air conditioner, a refrigerator, or any other refrigeration device utilizing refrigerant for cooling.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the refrigeration unit comprising an outlet configured to send the refrigerant to the second inlet in the cooling chamber to form chilled refrigerant within the cooling chamber” (claim 11) is unclear. The recitation renders the claim indefinite because it is unclear if the material within the cooling chamber as previously recited in parent claim 1, is being sent and chilled at the same time as the refrigerant sent by the refrigeration unit towards the second inlet as in the recitation above. According to applicant’s disclosure, more specifically par. 59 of the published publication, besides refrigerant, other fluids such as wine may be chilled according to 
The recitation of “to move refrigerant from a refrigeration unit to the first inlet of the cooling chamber” (claim 12) is unclear. The recitation renders the claim indefinite because it is unclear if the refrigerant from the recitation above, enters the first inlet into the cooling chamber at the same time as the cooling fluid as disclosed in parent claim 9; parent claim 9 recites a cooling fluid circulating through the first cooling coil that flows the cooling fluid into the first inlet. According to applicant’s disclosure, more specifically par. 59 of the published publication, refrigerant, or other fluids such as wine are delivered by the refrigeration unit and may be chilled according to the present invention. Therefore, for examination purposes, claim 12 will be considered to be depending from claim 10, where the material is claimed as a refrigerant, the recitation has been examined as --to move the refrigerant from a refrigeration unit to the second inlet of the cooling chamber--.
Claim limitation “refrigerant reclaimer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
  The recitation of “the group consisting of a gas and a fluid” (claim 18) is unclear. The recitation renders the claim indefinite because a fluid is a substance that can be a gas or a liquid, therefore, for examination purposes, the recitation has been considered as --the group consisting of a gas and a liquid--.
claim 19) is unclear. The recitation renders the claim indefinite because it is unclear if the material within the cooling chamber as previously recited in parent claim 15, is being sent and chilled at the same time as the refrigerant sent by the refrigeration unit into the cooling chamber as in the recitation above. According to applicant’s disclosure, more specifically par. 59 of the published publication, besides refrigerant, other fluids such as wine may be chilled according to the present invention. For the reasons disclosed above, the term “refrigerant” will be examined as --material-- in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akei (US 7,752,852).
Regarding claim 1, Akei discloses an apparatus (refer to Fig. 13) for cooling a material, the apparatus comprising: 
a thermoelectric cooler (533) comprising a cold plate (532), a heat plate (530) and a thermoelectric material (520) between the cold plate and the heat plate for cooling the cold plate and heating the heat plate when voltage is applied across the thermoelectric material (from power supply 576);
a first cooling coil (588) adjacent the cold plate (532);
a cooling chamber (590) having a first inlet and a first outlet (see below) and a second cooling coil (said second cooling coil being considered to be the coil connecting the inlet and outlet within the cooling chamber, that allows the flow of refrigerant within) disposed between the first inlet and the first outlet,
wherein a cooling fluid is sent through the first cooling coil (588) to be cooled by the cold plate (532) and thereafter to the second cooling coil (connecting the inlet and outlet within the chamber) within the cooling chamber (590),
wherein the cooling chamber (590) further comprises a second inlet and a second outlet (see below), and configured to allow a material (entering through the second inlet as can be seen from Fig. 13) to be cooled to traverse through the second inlet (refer to col. 11, lines 61-67), the chamber (590) and the second outlet (see below) to be chilled by the second coiling coil.


    PNG
    media_image1.png
    471
    670
    media_image1.png
    Greyscale


Regarding claim 2, Akei meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akei discloses a pump (589) for circulating the cooling fluid through the first cooling coil and the second cooling coil.

Regarding claim 3, Akei meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akei discloses wherein the material is selected from the group consisting of a gaseous material and a liquid material (refer to col. 1, lines 23-26, wherein said material is a refrigerant, which is condensed, expanded and evaporated, therefore, consisting of a gaseous material and a liquid material when flowing through the refrigeration components).

Regarding claim 4, Akei meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akei discloses wherein the material is a refrigerant (refer to col. 5, lines 4-5).

Regarding claim 9, Akei discloses a system for cooling a material comprising:
a cooling apparatus comprising a thermoelectric cooler comprising a cold plate (532), a heat plate (530) and a thermoelectric material (520) between the cold plate and the heat plate for cooling the cold plate and heating the heat plate when voltage is applied (by means of power supply 576) across the thermoelectric material; a first cooling coil (588) adjacent the cold plate (532); a cooling chamber (590) having a first inlet and a first outlet (refer to annotated Fig. 13 above) and a second cooling coil (said second cooling coil being considered to be the coil connecting the inlet and outlet within the cooling chamber, that allows the flow of refrigerant within) disposed between the first inlet and the first outlet and a second inlet and a second outlet (refer to annotated Fig. 13 above); 
a cooling fluid (refrigerant) circulating through the first cooling coil (588) and cooled by the cold plate (532), the cooling fluid thereafter circulated to the second cooling coil (within 590) within the cooling chamber; and a material (flowing within line 569) within the cooling chamber (590) chilled by the cooling fluid circulating within the second cooling coil. 

Regarding claim 10, Akei meets the claim limitations as disclosed above in the rejection of claim 9. Further, Akei discloses wherein the material is a refrigerant (refer to col. 5, lines 4-5).

Regarding claim 12, Akei meets the claim limitations as disclosed above in the rejection of claim 10. Further, Akei discloses a refrigerant reclaimer (in the instant case, compressor 565 will be considered as the reclaimer) configured to move the refrigerant from a refrigeration unit (including components 566, 567 and 568) to the second inlet of the cooling chamber.

Regarding claim 13, Akei meets the claim limitations as disclosed above in the rejection of claim 9. Further, Akei discloses wherein the material is a fluid (e.g. a refrigerant, refer to col. 5, lines 4-5).

Regarding claim 14, Akei meets the claim limitations as disclosed above in the rejection of claim 9. Further, Akei discloses a pump (589) configured to circulate the cooling fluid through the first cooling coil and the second cooling coil.

Regarding claim 15, Akei discloses a method of cooling a material comprising the steps of:
providing a cooling apparatus comprising a thermoelectric cooler comprising a cold plate (532), a heat plate (530) and a thermoelectric material (520) between the cold 
a first cooling coil (588) adjacent the cold plate (532); a cooling chamber (590) having a first inlet and a first outlet and a second cooling coil (refer to annotated Fig. 13 above) disposed between the first inlet and the first outlet and a second inlet and a second outlet (refer to annotated Fig. 13 above);
moving a cooling fluid through the first cooling coil and cooled by the cold plate (532);
moving the cooling fluid from the first cooling coil to the second cooling coil within the cooling chamber (by means of pump 589);
disposing a material within the cooling chamber (entering through the second inlet as can be seen from annotated Fig. 13 above); and
chilling the material within the cooling chamber (590) via heat exchange with the cooling fluid moving within the second cooling coil.

Regarding claim 16, Akei meets the claim limitations as disclosed above in the rejection of claim 15. Further, Akei discloses wherein the cooling fluid moves through the first cooling coil and the second cooling coil via a pump (589).

Regarding claim 17, Akei meets the claim limitations as disclosed above in the rejection of claim 15. Further, Akei discloses wherein the cooling fluid is circulating from the second cooling coil back to the first cooling coil via a recirculation pump (589).

Regarding claim 18, Akei meets the claim limitations as disclosed above in the rejection of claim 15. Further, Akei discloses wherein the material is selected from the group consisting of a gas and a liquid (refer to col. 1, lines 23-26, wherein said material is a refrigerant, which is condensed, expanded and evaporated, therefore, consisting of a gas and a liquid when flowing through the refrigeration components).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akei (US 7,752,852).
Regarding claim 5, Akei meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akei discloses the material being a refrigerant, but fails to explicitly disclose the material being wine.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Akei such that the material is wine because it appears to be an arbitrary design consideration which fails to patentably distinguish over Akei.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akei (US 7,752,852) in view of Culp (US 2006/0000221).
Regarding claim 6, Akei meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akei discloses the hot plate being cooled (by means of 586), but fails to explicitly disclose a fan disposed adjacent the hot plate.
However, Culp teaches an insulated container with thermoelectric unit, comprising a fan (32) disposed adjacent a hot plate (36), in order to aid in the dissipation of heat (refer to par. 29, lines 8-9).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Akei by providing a fan disposed adjacent the hot plate in view of the teachings by Culp, in order to aid in the dissipation of heat.

Regarding claim 7, Akei meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akei discloses the fan (32 by Culp), but fails to explicitly disclose the fan being disposed within a vented housing, and further wherein an airflow is pulled in the vented housing by the fan, propelled towards the heat plate, and subsequently pushed out of the vented housing.
However, Culp teaches the insulated container with thermoelectric unit, comprising the fan (32) being disposed within a vented housing (62), and further wherein an airflow is pulled in the vented housing by the fan, propelled towards the heat plate, and subsequently pushed out of the vented housing (refer to the last sentence of par. 29, wherein the fan 32 directs air over the heat fins in contact with the heat plate, further aiding in dissipation of heat).
One having ordinary skill in the art of refrigeration would recognize that by providing the fan within a vented housing, it will provide coverage, and therefore protecting the fan.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Akei such that the fan is disposed within a vented housing, and further wherein an airflow is pulled in the vented housing by the fan, propelled towards the heat plate, and subsequently pushed out of the vented housing, in order to protect the fan in view of the teachings by Culp along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 8, Akei meets the claim limitations as disclosed above in the rejection of claim 1. Further, Akei discloses the first cooling coil, but fails to explicitly disclose wherein the first cooling coil is a twelve-pass coil.
However, it appears that the apparatus of Akei would operate equally well with the first coil being a twelve-pass coil. Further, applicant has not disclosed that having the first cooling coil being a twelve-pass coil solves any stated problem or is for any particular purposes, indicating simply that in an embodiment, the first cooling coil is a twelve-pass coil as disclosed in applicant’s published publication, par. 15.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Akei such that the first cooling coil is a twelve-pass coil because it appears to be an arbitrary design consideration which fails to patentably distinguish over Akei.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akei (US 7,752,852) in view of Furui (US 2014/0230477).
Regarding claim 11, Akei meets the claim limitations as disclosed above in the rejection of claim 9. Further, Akei discloses a refrigeration unit (including components 568, 565, 566 and 567) having the refrigerant therein, wherein the refrigeration unit comprises the refrigerant, the refrigeration unit comprising an outlet (outlet of the condenser as can be seen from Fig. 13) configured to send the refrigerant to the second inlet in the cooling chamber (refer to annotated Fig. 13 above) to form chilled refrigerant within the cooling chamber (590), but fails to explicitly disclose a collection tank 
However, Furui teaches that it is known in the art of refrigeration, to provide a collection tank (91) comprising an inlet configured to receive chilled refrigerant from a cooling chamber (31) (refer to par. 12, lines 6-9).
One having ordinary skill in the art of refrigeration would recognize that by providing a collection tank as taught by Furui in the system of Akei, it will increase the cooling efficiency of the system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Akei by providing a collection tank comprising an inlet configured to receive the chilled refrigerant from the second outlet of the cooling chamber, in order to increase the cooling efficiency of the system in view of the teachings by Furui along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 19, Akei meets the claim limitations as disclosed above in the rejection of claim 15. Further, Akei discloses providing a refrigeration unit (including components 568, 565, 566 and 567) having the material therein, wherein the refrigeration unit comprises the material, the refrigeration unit comprising an outlet (outlet of condenser 566); and moving the material from the refrigeration unit into the cooling chamber (590) to form chilled material, but fails to explicitly disclose providing a collection tank comprising an inlet, and moving the chilled refrigerant from the cooling chamber to the collection tank.

One having ordinary skill in the art of refrigeration would recognize that by providing a collection tank as taught by Furui in the system of Akei, it will increase the cooling efficiency of the system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Akei by providing a collection tank comprising an inlet, and moving the chilled refrigerant from the cooling chamber to the collection tank, in order to increase the cooling efficiency of the system in view of the teachings by Furui along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show moving wine within the cooling chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763